BOWEN, Judge.
This is a pro se appeal from the summary denial of a petition for writ of habeas corpus. Johnson, an inmate of Leavenworth Federal Penitentiary in Kansas, seeks to have his two 1948 convictions for grand larceny “vacated, set aside and expunged” from his record. He alleges that these convictions keep him at a “high security level institution.”
Johnson contends that he was forced to plead guilty in 1948 and was not represented by counsel. He served his sentence— four years for both convictions.
“No prisoner can apply for habeas corpus under the Alabama statute if he or she is held by another sovereign, such as the United States, ...” Postconviction Remedies in Alabama, 29 Ala.L.Rev. 617, 621 (1978); Accardo v. State, 39 Ala.App. 453, 102 So.2d 913, cert. stricken, 268 Ala. 293, 105 So.2d 865 (1958).
There being no jurisdiction over the subject matter, the appeal is dismissed.
DISMISSED.
All Judges concur.